DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,12,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 it is unclear what exactly is meant by a ‘damper position’.  What position is this?
Claim 12 last line it is unclear if the ‘passive reservoir’ is the same one as claimed in claim 1.
Claim 18 it appears this claim was intended to depend from claim 17, not 15 due to the ‘known damper position’ limitation in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. 10,759,247 in view of Marking 10,556,477.
Regarding claim 1 Galasso shows in figures 1-2B a user adjustable system for ‘converting’ (as broadly claimed) a passive damper 670 to a semi active damping system, comprising:
An electronically controlled reservoir 510,511; a reservoir port 636; a variable base valve 510,511 (see fig 2B); an actuator 120 capable of functioning as claimed; a hydraulic chamber 640 in communication with the reservoir port 636; at least one ‘input’ sensor 5-5c,35 (which may be located at different points/positions in the system) and a controller 65 functioning as broadly claimed.
Lacking in Galasso is a specific showing/labeling of the gas chamber in the reservoir as shown in figure 2A.
However presumably this is the case below the free piston.
Nevertheless the reference to Marking shows a similar system to that of Galasso including a reservoir w/gas chamber at 140.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided gas in the chamber below the floating piston in the reservoir of Galasso, as taught by Marking, since this is most often the customary set up of the reservoir in such a suspension system.
Regarding claim 2 note throughout the document of Galasso the sensors can take various forms, may be located at different positions on the vehicle, and measure different parameters.
Marking indicates nearly the same optional arrangements for the sensor arrangement as discussed in columns 10 and 11. See for instance lines 50+ in col 10.
Therefore to have used a sensor arrangement to provide a sensor input signal indicative of one of the claimed parameters, as collectively taught by Galasso and Marking, would have been obvious since Galasso provides for various tuning adjustments based upon user preferences as disclosed throughout the document.
Regarding claims 15,16, as explained above these limitations are met.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galasso/Marking as applied to claim 1 above, and further in view of Ellifson U.S. 2013/0249175.
Regarding claim 3 Galasso as modified, lacks specifically stating/showing a P/T sensor that measures the temperature and pressure of the gas in the reservoir.  
However see col 6 of Galasso lines 1-27.
Nevertheless the reference to Ellifson shows a similar system to that of Galasso in figure 3 and indicates in paras 0002 and 0034 that it is known that the pressure and temperature of the gas in the system may affect the ride height and ride characteristics of the suspension.  Note that temperature and pressure sensors may be employed.
It would have been obvious to have modified Galasso with pressure and temperature sensors to measure these parameters within the gas reservoir to assist the user in preliminary adjustment of the suspension system.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galasso/Marking/Ellifson as applied to claim 1 above, and further in view of Katzourakis et al. 10,814,690.
Regarding claim 4, 5 subject to the 112 rejection above, Galasso as modified lacks specifically detecting the damper rod position “based upon” the P/T sensor information signal.
However Katzourakis indicates at the bottom of col 11 over to column 12 that the desired position of the piston rod may be determined by the controller and also the desired direction of travel.
Since Galasso/Marking provides for a wide latitude of physical parameters that may be measured affecting the riding performance of the suspension system it would have been obvious to have provided a sensor arrangement that can determine the aforementioned parameters of rod position and direction of travel simply to achieve desired ride and handling characteristics.
Further simply to have used a plurality of sensors—one or more to measure the pressure and temperature of the gas, and one or more to measure the damper rod position/direction of travel , separately, is considered to be an obvious equivalent (and possibly a more accurate arrangement since a direct measurement of these parameters may be made) than that of applicants system of using the P/T sensor information signal (derived??) to arrive at both.  It is notoriously well known in the art to measure one or more physical parameter(s) and then use the results to derive others.  This simply cuts down on the number of sensors used which reduces expenses.
Regarding claim 6 note that once the direction of travel/position of the piston rod is determined the velocity/speed of the piston rod may be simply  derived therefrom.  See however col 12 lines 45+ of Katzoiurakis.
Regarding claim 7 see col 7 lines 20-27 of Marking.  Since other sensor arrangements may be used to measure the ‘pitch’ and/or ‘roll’ of the vehicle the claimed ‘inertia’ of the vehicle limitation, as broadly claimed, is considered to be met.
Regarding claim 8 Galasso states at the bottom of col 5 over to col 6 lines 1-27 that the sensor arrangement 5-5c may be located at different points on the vehicle/suspension system.  Further, the sensor arrangement may measure at least one of the parameters discussed on lines 25-27 of col 6.   See also col 8 lines 60-67.
Combined with the reasons discussed in Ellifson in paras 0032 and 0034 these limitations are considered to be met in adjusting/customizing the ride height/damping characteristics of the vehicle suspension.
Regarding claim 9 it would have been obvious to have placed one of the sensors 5-5c on an end cap of one of the tubes since Galasso indicates the sensors can be located at various positions.
Regarding claim 10 see col 9 and elements 50 and 65.
Regarding claim 11 these limitations are met as discussed in Galasso.
Regarding claim 12 see col 8 lines 50-60 of Galasso.
Regarding claim 13 it would have been obvious to have increased the claimed compressive force of the damper of Galasso to the claimed range merely as a matter of person preference.
Regarding claim 14 see figures 2A and 2B of Galasso.  Also see figures 1A-2A of Marking.
Regarding claims 19-22, as explained above, these limitations are met.
Allowable Subject Matter
Claims 17,18 (assuming it depends from claim 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/27/22